Citation Nr: 1603887	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1949 to October 1951, and received an honorable discharge.

This appeal arose from a September 2012 rating decision in which the Philadelphia RO denied claims for hearing loss and tinnitus.  A notice of disagreement was filed in October 2012 and a statement of the case was issued in December 2013.  A substantive appeal was filed in February 2014.

In a decision dated June 2015, the Board remanded the issues of service connection for hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ), ordering the VA to afford the Veteran a new audiological examination.  
	
As ordered, the Veteran was reexamined in October 2015.  In November 2015, the claims were reconsidered by the RO.  The RO found that the Veteran was unable to establish service connection for hearing loss and tinnitus. 

In September 2014, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in October 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  The Veteran chose to appear at a new hearing and, in March 2015, testified before the undersigned Veterans Law Judge during a Board videoconference hearing held at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania; a transcript of that hearing is of record.  

This appeal has been advanced on the Board of Veterans' Appeals' (BVA or Board) docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems. 

The Board's disposition of the service connection claim for tinnitus is set forth below.  The service connection claim for hearing loss is being REMANDED to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1. The Veteran's assertions of in-service noise exposure to explosives are credible and are consistent with the circumstances of his service.

2. Resolving all reasonable doubt in favor of the Veteran, his tinnitus had an onset during service and has continued to be present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to those claims.  However, the Board defers consideration of the merits of the Veteran's claim for service connection for hearing loss pending additional development consistent with the VCAA.

II. Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims (Court) recently held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Contentions 

The Veteran contends that he has tinnitus as a result of his exposure to noise during service.  The Veteran states that his ears first started ringing when he was in service, and that they have continued to ring intermittently since that time. 

Facts & Analysis

The Veteran served in Korea from 1950 to 1951.  The Veteran's military occupational specialty was as a rifleman in the United States Army.  See DD214.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus during service.  The Board reiterates that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Veteran was diagnosed with bilateral tinnitus during a July 2012 VA audiological examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as stated above, the Veteran's Form DD-214 shows that his MOS was a rifleman, which exposed him to extensive noise in that capacity.  The Board therefore concedes acoustic trauma during service.

The Veteran has asserted that the ringing in his ears began in service and has continued ever since that time.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that the Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  During his March 2015 hearing, the Veteran testified that he began experiencing ringing in his ears at advanced infantry training when explosives were thrown close to him.  See March 2015 VA Hearing, pg. 6.  The Veteran testified that he thought the ringing was a normal part of training.  Id. at 7.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  The Veteran has confirmed in-service noise exposure, and the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service as documented by his service records.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  

The Board acknowledges that, in the October 2015 opinion, the VA audiologist found that the Veteran's tinnitus was not likely caused by or a result of an event in military service as the Veteran denied significant military noise exposure at his previous, July 2012 VA examination.  See October 2015 VA Examination.  However, when proffering this opinion, the VA examiner failed to consider the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.

The Veteran testified during his March 2015 hearing that he had in fact been exposed to significant noise exposure in-service.  See March 2015 VA Hearing Transcript, pg.5.  He again stated this to the examiner in his October 2015 VA pre-examination interview.  Inasmuch as the examiner did not consider all the pertinent lay evidence, the Board must find that this opinion lacks probative value.  See, e.g., Hayes, supra, at 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  This opinion is therefore being afforded little, if any, probative weight.  See Kowalsky v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).

Given the competent and credible statements of record asserting constant tinnitus since service, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2015).

In July 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral hearing loss.  The report of that examination reflects that the Veteran reported first experiencing hearing loss in the 1990's.  The examiner indicated that Veteran denied combat noise exposure, reporting that he only heard enemy fire exchanges in the distance while serving as a truck driver in Korea.  The examiner concluded that it was "less likely as not" that the Veteran's current hearing loss was related to military noise exposure. 

In his October 2012 notice of disagreement, the Veteran indicated that the examiner who performed his hearing test did not understand him when he explained the timing of his hearing loss, which he reported as occurring within 4 months of his discharge from service.  He also noted that, in contrast to the examiner's conclusion that he was not exposed to combat noises, he did in fact experience many loud noises from varying sources while in service. 

In addition, at his March 2015 hearing, the Veteran testified that he was exposed to small arms fire and artillery on a daily basis for 13 months while in service.  The Veteran also described explosions occurring close to him.  He indicated his ears first started ringing when he was in service, and that they had continued to ring intermittently since then.  The Veteran further indicated that he was not exposed to noise when he returned from the military, other than when he was hunting, at which time he used ear protection.  He denied being exposed to noise when working as a mechanic following service.

Based on this information, the Board remanded the issue and directed the AOJ to afford the Veteran a VA audiological examination to provide an etiological opinion concerning his claimed bilateral hearing loss. 

A VA audiological examination was completed in October 2015.  In the report, the examiner again relied on inaccurate facts.  Specifically, it appears the examiner did not take into consideration the Veteran's contentions that he was exposed to loud noises on a constant basis, or that he experienced hearing loss almost immediately upon discharge.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that further examination to obtain an appropriate opinion, based on full consideration of the Veteran's medical history as well as the lay assertions of record, specifically that the Veteran was exposed to acoustic trauma, is needed to resolve the claim.  See U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records subsequent to October 2015 and associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2. Obtain an addendum opinion.  If deemed necessary by the examiner, afford the Veteran a new VA examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is hereby notified that exposure to acoustic trauma has been conceded.

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his conceded in-service noise exposure. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

Specifically, the examiner should consider the Veteran's statements that:

He was exposed to hazardous noise from small arms fire, truck noise, and artillery for thirteen months while in service; 

He was exposed to explosives during advanced infantry training;

He did not have a history of significant civilian occupational and recreational noise, with the exception of when he hunted at which time he used ear protection; and, 

He did not experience noise exposure after service to the extent he experienced in-service. 

3. After the above development is completed, as well as any additional development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


